DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
Status of Claims
Claims 1 – 4 and 6 – 21 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of Heiraas et al. (U.S. Patent No. 10,760,657 B2) and Rehkemper (U.S. Patent No. 7,310,844).
Regarding independent claim 1, Lee teaches a powered toothbrush (toothbrush body, 1; Fig. 1) comprising: a spring (spiral spring, 2); manually-operated winding means (spiral spring winding section; Page 4 line 26 – Page 5, line 1) for compressing the spring (2); restricting a torque applied by the manually-operated winding means to compress the spring; drive means for controllably releasing compression of the spring (2; Page 6, lines 8 - 15); and a brush (toothbrush head, 19) coupled to the drive means (via drive shaft, 15) so that the brush oscillates while the drive means is controllably releasing the compression of the spring (2; Page 7, lines 2 – 5).  
Lee does not teach a torque limiter for restricting a torque applied by the manually-operating winding means to compress the spring or the brush oscillating.
Heiraas, however, teaches a torque limiter (torsion spring assembly, 124) for restricting a torque applied by the winding means to compress the spring (Col. 3, lines 7 – 40)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include a torque limiter for restricting a torque applied by the manually-operating winding means to compress the spring, as taught by Heiraas, to prevent an overload condition within the limits of the springs windup capability.

Rehkemper further teaches an oscillating brush (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include an oscillating brush, as taught by Rehkemper, to accomplish a more pro-active cleaning of the teeth and remove particles between the teeth.
Regarding claim 2, Lee, as modified, teaches the powered toothbrush further comprising: a brake (braking unit, 7) for preventing the drive means from controllably releasing compression of the spring (2) while the brake is engaged (Page 5, lines 2 – 5).  
Regarding claim 3, Lee, as modified, teaches the powered toothbrush wherein the spring (2) is a motor spring (Fig. 3).  
Regarding claim 9, Lee, as modified, teaches the powered toothbrush wherein the spring (2), the winding means (Annotated Fig. 3) and the drive means (Annotated Fig. 3) are contained within a substantially cylindrical housing (Annotated Fig. 3).  

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of Heiraas et al. (U.S. Patent No. 10,760,657 B2), Rehkemper (U.S. Patent No. 7,310,844) and Kubota et al. (U.S. Patent Publication No. 2014/0031165 A1).
16 	Regarding Claim 4, Lee, as modified, teaches all of the elements of claim 1 as discussed above.
Lee does not explicitly teach the powered toothbrush wherein the winding means comprises a planetary gear set having a gear ratio between 1:2 and 1:8. 

Regarding Claim 7, Lee, as modified, teaches all of the elements of claim 1 as discussed above.
Lee does not explicitly teach powered toothbrush wherein the drive means comprises a planetary gear set having a gear ratio between 1:350 and 1:450.  
Kubota, however, teaches a planetary gear set (Fig. 1) having a gear ratio (Abstract). Kubota fails to explicitly teach the gear ratio between 1:350 and 1:450, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kubota to explicitly teach a ratio between 1:350 and 1:450 as claimed since altering a ratio is a modification that has been considered to be within the level of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of Heiraas et al. (U.S. Patent No. 10,760,657 B2), Rehkemper (U.S. Patent No. 7,310,844) and Abrahamian (U.S. Patent Publication No. 2006/0083584 A1).
Regarding Claim 6, Lee, as modified, teaches all of the elements of claim 1 as discussed above.
Lee does not explicitly teach the powered toothbrush wherein the torque limiter is a Hirth coupling, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a torque limiter being a Hirth coupling since it has been held to be within the general skill of a worker in the art to select a known coupling on the basis of its suitability for the intended use as show in Abrahamian where the prior art teaches the torque limiter is a Hirth coupling (12, 24; Fig. 1).  
Further, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include the torque limiter is a Hirth coupling, as taught by Abrahamian, to safely transfer high torque without relying on friction between the contacting tooth surfaces.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of Heiraas et al. (U.S. Patent No. 10,760,657 B2), Rehkemper (U.S. Patent No. 7,310,844) and Burnside (U.S. Patent No. 4,358,114 A).
16 	Regarding Claim 8, Lee, as modified, teaches all of the elements of claim 1 as discussed above.
Lee does not explicitly teach the powered toothbrush wherein the drive means comprises an inertial speed limiter.  
Burnside, however, teaches the drive means comprises an inertial speed limiter (Col. 9, lines 28 -39).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include an inertial speed limiter, as taught by Burnside, to protect the system against shock and damage.

Claims 10 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of Hall et al. (U.S. Patent Publication No. 2016/0250010 A1).
Regarding independent claim 10, Lee teaches a powered toothbrush (1) comprising: a roughly-cylindrical body (Fig. 3) having a lower portion (Fig. 3), an upper end (Fig. 3) and a middle portion (Fig. 3) between said lower portion and said upper end (Fig. 3), said upper end provided with a replaceable vibrating brush (19; Fig. 3); a spring (2) disposed within the roughly cylindrical body (Fig. 3); an input gear train (Annotated Fig. 3) coupled between the lower portion and the spring (2); an output gear train (Annotated Fig. 3) coupled between the spring (2) and the replaceable vibrating brush (19; Fig. 3); wherein rotating the lower portion around an axis of the roughly cylindrical body with respect to the middle portion activates the input gear train to cause winding of the constant-torque spring (2; Page 5, line 20 – 25); and disabling the output brake causes the spring.  

    PNG
    media_image1.png
    422
    677
    media_image1.png
    Greyscale

Lee does not teach the lower portion of the roughly cylindrical body is a sleeve over a narrow part of the middle portion.
Hall, however, teaches the lower portion of the roughly cylindrical body (Fig. 7a) is a sleeve (16) over a narrow part of the middle portion (Fig. 7a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include an inertial speed limiter, as taught by Hall, to provide a device where the user is able to replace parts as the wear out, thus saving cost an a full replacement of the device.
Regarding claim 16, Lee, as modified, teaches the powered toothbrush wherein the input gear train comprises a ratchet (ratchets, 9) to convert rotation in only one direction into winding of the internal spring (2; Fig. 2).  
Regarding claim 17, Lee, as modified, teaches the powered toothbrush wherein the input gear train (Annotated Fig. 3) converts rotation in either direction of the lower portion of the roughly cylindrical body into winding of the constant- torque spring (2; Page 6, lines 8 – 15).  
Regarding claim 18, .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of Hall et al. (U.S. Patent Publication No. 2016/0250010 A1) and Mills (U.S. Patent No. 3,924,490).
Regarding claim 11, Lee teaches all of the elements of claim 10 as discussed above.
Lee does not explicitly teach the powered toothbrush further comprising: a speed governor coupled to the output gear train to limit a rate of operation of the output gear train to a predetermined rate.  
Mills, however, teaches a speed governor coupled to the output gear train to limit a rate of operation of the output gear train to a predetermined rate (claim 8).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include a speed governor coupled to the output gear train to limit a rate of operation of the output gear train to a predetermined rate, as taught by Mills, to reduce the rate of rotation of the main shaft and provide and improved automatic variable ratio drive transmission.

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of in view of Hall et al. (U.S. Patent Publication No. 2016/0250010 A1) and Abrahamian (U.S. Patent Publication No. 2006/0083584 A1).
Regarding Claim 12, Lee, as modified, teaches all of the elements of claim 10 as discussed above.
Lee does not explicitly teach the powered toothbrush further comprising: a torque limiter coupled to the input gear train to prevent the input gear train from applying torque greater than a predetermined torque to the constant-torque spring during winding. 
Abrahamian, however, teaches a torque limiter (Fig. 1) coupled to the input gear train (Fig. 1) to prevent the input gear train from applying torque greater than a predetermined torque to the constant-torque spring during winding. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include a torque limiter coupled to the input gear train to prevent the input gear train from applying torque greater than a predetermined torque to the 
Regarding Claim 13, Lee teaches all of the elements of claim 12 as discussed above.
Lee does not explicitly teach the powered toothbrush wherein the torque limiter is a Hirth coupling.  
Abrahamian, however, teaches the wherein the torque limiter is a Hirth coupling (12, 24; Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include the torque limiter is a Hirth coupling, as taught by Abrahamian, to safely transfer high torque without relying on friction between the contacting tooth surfaces.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of Hall et al. (U.S. Patent Publication No. 2016/0250010 A1) and Davies (U.S. Patent Publication No. 2015/0330490 A1).
Regarding claim 14, Lee teaches all of the elements of claim 12 as discussed above.
Lee does not explicitly teach the powered toothbrush of claim 12 wherein the torque limiter is a friction plate coupling.  
Davies. However, teaches the torque limiter is a friction plate coupling (friction plates, 160; Paragraph [0014]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include a friction plate coupling, as taught by Davies, to provide a device to withstand at least the torque at the maximum limit value so as to ensure that it does not break if that torque is actually applied through the limiter, thus saving costs on repairs.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of Hall et al. (U.S. Patent Publication No. 2016/0250010 A1) and Kubota et al. (U.S. Patent Publication No. 2014/0031165 A1).
Regarding Claim 15, Lee, as modified, teaches all of the elements of claim 10 as discussed above.

Kubota, however, teaches the input gear train comprises a planetary gear set (four planetary gears 4a-4d of the first, embodiment consists of one first four gear (5a-5d), one second gear (6a-6d)),  to convert a first angular rotation of the lower portion of the roughly cylindrical body into a different angular rotation for winding the constant-torque spring (Paragraph [0031]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include a planetary gear set to convert a first angular rotation of the lower portion of the roughly cylindrical body into a different angular rotation for winding the constant-torque spring, as taught by Kubota, to enhance the durability of the gears, thus saving costs on replacements.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of Kubota et al. (U.S. Patent Publication No. 2014/0031165 A1), Burnside (U.S. Patent No. 4,358,114 A) and Rehkemper (U.S. Patent No. 7,310,844).
Regarding independent claim 19, Lee teaches a powered toothbrush (1; Fig. 1) comprising: a roughly-cylindrical housing (Fig. 3) having a central axis (Fig. 3); a motor spring (2) contained within the roughly-cylindrical housing (Fig. 3); a winding cap (20) at one end of the roughly-cylindrical housing (Fig. 3), said winding cap (20) capable of rotating around the central axis (Fig. 3); a winding gear train (Fig. 3) coupled between the winding cap (20) and the motor spring (2; Fig. 3) an oscillating brush (19) coupled to another end of the roughly-cylindrical housing (Fig. 1); a drive gear train (Annotated Fig. 3) coupled between the motor spring (2) and the oscillating brush (19) and a brake (7) to prevent the drive gear train from operating to convert the third angular rotation of the motor spring (2) into the oscillating cycle of the oscillating brush while the brake is engaged (via stopper 8; Page 7, lines 6 – 14).
Lee does not explicitly teach a first planetary gear set, said winding gear train having a gear ratio from about 1:2 to about 1:8 and operative to convert a first angular rotation of the winding cap around the central axis into a second, different angular rotation of the motor spring; a drive gear train comprising a second planetary gear set , said drive gear train having a gear ratio from about 1:350 to about 1:450 and 
Kubota, however, teaches a first planetary gear set (Fig. 1), said winding gear train having a gear ratio (Abstract) and operative to convert a first angular rotation (Paragraph [0031]) around the central axis into a second, different angular rotation (Paragraph [0031]); a drive gear train comprising a second planetary gear set (Fig. 1) , said drive gear train having a gear ratio (Abstract) and operative to convert a third angular rotation (Paragraph [0031]). Kubota fails to explicitly teach the winding gear ratios between 1:2 and 1:8 and the driving gear ratio from about 1:350 to about 1:450, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kubota to explicitly teach a ratio as claimed since altering a ratio is a modification that has been considered to be within the level of ordinary skill in the art.
Burnside further teaches an inertial speed limiter coupled to the drive gear train to prevent a rate of rotation of the third angular rotation from exceeding a predetermined maximum rate of rotation (Col. 9, lines 28 -39).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include an inertial speed limiter coupled to the drive gear train to prevent a rate of rotation of the third angular rotation from exceeding a predetermined maximum rate of rotation, as taught by Burnside, to protect the system against shock and damage.
Regarding the limitation of the brush oscillating, examiner notes that applicant fails to provide any criticality in having the brush to oscillate (as applicant clearly discloses the brush, 270 can rotate, vibrate and/or translate through a reciprocating range [Paragraph 0025]) provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the brush to oscillate, as desired by the user to accomplish a more pro-active cleaning of the teeth and remove particles between the teeth.
Rehkemper further teaches an oscillating brush (Abstract).
.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 03/000090 A1) as cited by Applicant in view of Hall et al. (U.S. Patent Publication No. 2016/0250010 A1) and Beaupre et al. (U.S. Patent Publication No. 2016/0100838 A1).
Regarding claim 20, Lee, as modified, teaches all of the elements of claim 10 as discussed above.
Lee does not teach the input gear train is a planetary gear train.  
Beaupre, however, teaches the input gear train is a planetary gear train (Paragraph [0007]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include the input gear train is a planetary gear train, as taught by Beaupre, since it has been held to be within the general skill of a worker in the art to select a known gear assembly on the basis of its suitability for the intended use of the device.
Regarding claim 21, Lee, as modified, teaches all of the elements of claim 10 as discussed above.
Lee does not teach the output gear train is a planetary gear train.  
Beaupre, however, teaches the output gear train is a planetary gear train (Paragraph [0007]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee further include the output gear train is a planetary gear train, as taught by Beaupre, since it has been held to be within the general skill of a worker in the art to select a known gear assembly on the basis of its suitability for the intended use of the device.
Response to Arguments
Applicant’s arguments, filed March 10, 2021, with respect to rejected claims 1 –19 under 35 U.S.C 102 and 103 have been fully considered and are persuasive; therefore the rejection is withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection is made.   
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723